CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A (“Registration Statement”) of our reports relating to the financial statements and financial highlights of the funds listed below, which appear in such Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Report of Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. Fund Report Date Putnam Massachusetts Tax Exempt Income Fund July 15, 2016 Putnam Michigan Tax Exempt Income Fund July 13, 2016 Putnam Minnesota Tax Exempt Income Fund July 13, 2016 Putnam Ohio Tax Exempt Income Fund July 14, 2016 Putnam New Jersey Tax Exempt Income Fund July 14, 2016 Putnam Pennsylvania Tax Exempt Income Fund July 15, 2016 /s/ PricewaterhouseCoopers LLP Boston, Massachusetts February 22, 2017
